          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JAMES E. OLIPHANT                                          PLAINTIFF

v.                      No. 3:18-cv-33-DPM

FCA US LLC, formerly known as
Chrysler Group LLC                                     DEFENDANT

                            JUDGMENT
     Oliphant' s first amended complaint is dismissed with prejudice.



                                                      }'
                                     D.P. Marshall Jr.
                                     United States District Judge
